DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 20 September 2021, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 6-16 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-5 and 17-20, in the reply filed on 20 September 2021 is acknowledged.  The traversal is on the ground(s) that “the process of Group I specifies in claim 4 that the two heat exchanger plates are pressed together ‘by at least one pressing element of a brazing tool that is configured for locally heating the at least one common local joining zone.’”  Applicant further alleges that the subject matters of Groups I-III are sufficiently related that a search of one group would encompass a search for the subject matter of the other groups.
This is not found persuasive because, per Applicant’s own statement, the subject matter of Group III is found in dependent claim 4.  It is, prior to performing the search, possible to allow the subject matter of Group I’s claim 1 (and thus, allow claim 4) without finding prior art teaching the brazing tool with a plate receptacle.
Furthermore, Applicant cannot overcome the fact that searching the claimed apparatus is not required for the method as claimed.  To keep the groups together would be a burden to the examiner.  Regarding Applicant’s argument that examination of the entire application would not place a , this is not found persuasive because Applicant has not provided any evidence or showing to support such a conclusion. Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories (product and methods) mandates different fields of search with the associated concomitant hundreds to thousands of patents and time consuming evaluation of those patents which gives rise to a sizeable burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites “a cooling device a cooling air device” at line 4.  It appears at least some of this phrase is superfluous.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 17-18
Claims 1-3, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0202858 to Herber et al. (hereinafter “Herber”) in view of United States Patent Application Publication 2017/0252872 to Hartmann (hereinafter “Hartmann”)
Regarding claim 1, Herber discloses a method for producing a heat exchanger (1) comprising: a) providing two heat exchanger plates (plates 2; see Fig. 8) of the heat exchanger that are to be joined to each other (see Fig. 8); b) wetting at least one common local joining zone of the two heat exchanger plates with solder (4; see paragraph [0133]); c) forming the heat exchanger by brazing (see paragraph [0067]; bonding by brazing/soldering) the two heat exchanger plates via heating (see paragraph [0068]; bonding temperature above melting temperature of bonding layer; see claim 1) of the at least one common local joining zone.
Herber does not explicitly disclose that the heating is local heating.  However, it is known in the art of brazing heat exchangers to use local heating.  Herber teaches that it is desirable to avoid local overheating and cracking of base materials (paragraph [0014]).
For example, Hartmann teaches that it is known to use a method of forming a heat exchanger (see paragraph [0061]) by brazing.  Using a solder (see paragraph [0062]), a corrosion resistant joint can be formed using a brazing technique (see paragraph [0063]).  Hartmann teaches that the solder may be 
It would have been obvious at the time the invention was filed to modify the method taught by Herber to perform brazing by heating the components locally, as taught by Hartmann. (See MPEP 2143(C)). The resulting method would predictably produce a heat exchanger in a conventional manner, while reducing the costs of the brazing process and reducing the time required to perform the brazing.
Thus, the combination of Herber and Hartmann teaches the limitations of claim 1. 
Regarding claim 2, the combination of Herber and Hartmann teaches the limitations of claim 1, and further Herber teaches pressing the two heat exchanger plates (2) together in a region of the at least one common local joining zone during or after brazing (see paragraph [0071]; bonding partners pressed together during the bonding process).
Regarding claim 3, the combination of Herber and Hartmann teaches the limitations of claim 1, and further Hartmann teaches that at least one of: in step c), the at least one common local joining zone is locally heated via at least one heating element configured as an electrical induction device; in step c), the at least one common local joining zone is locally heated via at least one heating element configured as an electrical induction device (see paragraph [0042]; alternating current understood to reflect at least electrical device); in step c), the at least one common local joining zone is locally heated via at least one heating element configured as an electrical heating bar; in step c), the at least one common local joining zone is locally heated via at least one heating element configured as an infrared irradiating device; and in step c), the at least one common local joining zone is locally heated via at least one heating element configured as a hot-air device.
Regarding claim 17, the combination of Herber and Hartmann teaches the limitations of claim 2, and further Hartmann teaches that in step c) the at least one common local joining zone is locally heated via at least one heating element configured as an electrical induction device (see paragraph [0042]; alternating current understood to reflect at least electrical device).
Regarding claim 18, the combination of Herber and Hartmann teaches the limitations of claim 2, and further Hartmann teaches that in step c) the at least one common local joining zone is locally heated via at least one heating element configured as an electrical heating bar (20; see Fig. 2b, at least portion of heater is bar shaped; and see paragraph [0042]; alternating current understood to reflect at least electrical device).
Claim 4
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herber and Hartmann as applied to claim 3 above, and further in view of United States Patent Application Publication 2013/0287379 to Yoshitomi et al. (hereinafter “Yoshitomi”)
Regarding claim 4, the combination of Herber and Hartmann teaches the limitations of claim 3, however the combination does not explicitly teach pressing the two heat exchanger plates together in a region of the at least one common local joining zone by at least one pressing element of a brazing tool that is configured for locally heating the at least one common local joining zone.
Yoshitomi teaches a method for forming a brazed joint (see paragraph [0045]) by heating a braze filler material (18).  The brazed components may be pressed, in part, using a cramping or jig member (see paragraph [0044]).  The brazing heat may be provided by a heater (20) while at least some of the pressing is effected using a heater element (4; see paragraph [0051]).  Yoshitomi teaches that the heating and pressing steps to form the heat exchanger may be made simple and easy (see paragraph [0054]), while providing reliable joint strength (see paragraph [0027]).
It would have been obvious at the time the invention was filed to modify the method taught by the combination of Herber and Hartmann to include pressing the plates together using a pressing element of the brazing tool, as taught by Yoshitomi.  (See MPEP 2143(C)). One having ordinary skill in the art would have found it advantageous to perform the pressing using a conventional technique while providing reliable joint strength.
Thus, the combination of Herber, Hartmann, and Yoshitomi teaches the limitations of claim 4.
Claim 5
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herber and Hartmann as applied to claim 3 above, and further in view of United States Patent Application Publication 2016/0271716 to Goebel (hereinafter “Goebel”).
Regarding claim 5, the combination of Herber and Hartmann teaches the limitations of claim 1, however the combination does not explicitly teach a step of cooling the brazed joint via a cooling air device.
Goebel teaches a cooling system designed to cool a brazed assembly (see paragraph [0014]).  Goebel teaches that the cooling system may include a nozzle which delivers cooling air (200; see paragraph [0026]). Goebel teaches that cooling brazed joints in this manner may be use less air than other cooling systems (paragraph [0026] and more quickly than other cooling techniques (see paragraph [0029]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Herber and Hartmann to include using a cooling air device to cool the brazed joint, as taught by Goebel. (See MPEP 2143(C)).  The resulting method would advantageously speed the cooling process for the brazed joint while reducing the amount of cooling air necessary.
Thus, the combination of Herber, Hartmann, and Goebel teaches the limitations of claim 5.
Claim 19
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herber and Hartmann as applied to claim 2 above, and further in view of United States Patent Application Publication 2015/0251282 to Angermann et al. (hereinafter “Angermann”).
Regarding claim 19, the combination of Herber and Hartmann teaches the limitations of claim 2, however the combination does not explicitly teach that the at least one heating element includes an infrared irradiating device.
Angermann teaches a method for brazing a component with local heating (partial warming of heat exchanger; see paragraph [0021]).  Angermann teaches that such local heating may be performed using, for example, induction brazing or using an infrared heater (paragraph [0021]).
It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method taught by the combination of Herber and Hartmann to use another and conventional heating device, such as an infrared heating device, as taught by Angermann. (See MPEP 2143(A)).  The resulting method would predictably allow for the local brazing of a component in a known manner, without modification of the principles of operation of Herber.
Thus, the combination of Herber, Hartmann, and Angermann teaches the limitations of claim 19.
Claim 20
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Herber and Hartmann as applied to claim 2 above, and further in view of United States Patent Application Publication 2002/0023947 to Kimura et al. (hereinafter “Kimura”).
Regarding claim 20, the combination of Herber and Hartmann teaches the limitations of claim 2, however the combination does not explicitly teach that the at least one heating element includes a hot air device.  However, it is known in the art of brazing to provide hot air devices.
For example, Kimura teaches a method of brazing (see abstract) including a step of providing a braze material (flux, see paragraph [0047]) on the workpiece.  Then, a hot air device is used to heat the 
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Herber and Hartmann to include using a hot air device during the heating step, as taught by Kimura. (See MPEP 2143(C)). The resulting method would advantageously remove water from the braze material, reducing the likelihood that the braze material would be repelled from the work surface.
Thus, the combination of Herber, Hartmann, and Kimura teaches the limitations of claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to brazing techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10/22/2021